ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The motion for rehearing in this case ably presents grounds which were considered by this court on original submission. We do not think that the evidence of some witness loosely using the word “lottery” when he had, in fact, described a policy game would require that the court submit to the jury the issue as to whether or not the appellant was operating a lottery. Analysis of the language clearly shows that the witness did not intend to contradict the conclusion which others had positively testified to. The close similarity between a policy game and a lottery is easily confusing and it is but natural that some witnesses should reach a conclusion that the operation did constitute a lottery. However, the evidence given indicates the contrary, and their conclusion would not support a finding that it was a lottery; hence, there is no requirement that the issue be submitted to the jury. It is true that the record reflects that Cañizares was carried to the scene where the printing machine was found by the officers, but he there told them where the machine was and showed them how to find it. The opinion was not in error when the entire details áre considered.
The harm imputed to the argument of counsel in this particular case is fanciful. It is not a statement of new facts to the jury, but is rather an erroneous statement of the facts which were in evidence. The jury had it all before them and could easily understand the error which the attorney made in quoting it. There was nothing inflammatory about it, no new facts presented and no occasion for the jury being misled by reason of it.
We think that the original opinion correctly and full dis- . posed of all issues in the case. The motion for rehearing is overruled.